HOTCHKIS & WILEY FUNDS AMENDMENT TO THE AMENDED AND RESTATED FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the day of October, 2012, to the Amended and Restated Fund Accounting Servicing Agreement, dated as of October 26, 2005, as amended January 1, 2008, February 5, 2009, May 12, 2010 and November 17, 2010 (the "Fund Accounting Agreement"), is entered into by and between HOTCHKIS & WILEY FUNDS, a Delaware statutory trust (the "Trust") and U.S. BANCORP FUND SERVICES, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Fund Accounting Agreement; and WHEREAS, the parties desire to amend the funds and the fees of the Fund Accounting Agreement; and WHEREAS, Section 15 of the Fund Accounting Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree that Amended Exhibit A and Amended Exhibit B of the Fund Accounting Agreement are superseded and replaced with Amended Exhibit A and Amended Exhibit B attached hereto. Except to the extent amended hereby, the Fund Accounting Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HOTCHKIS & WILEY FUNDS U.S. BANCORP FUND SERVICES, LLC By: /s/ Anna Marie Lopez By: /s/ Michael R. McVoy Printed Name: Anna Marie Lopez Printed Name: Michael R. McVoy­­­­­ Title: President Title: Executive Vice President 1 Amended Exhibit A to the Fund Accounting Servicing Agreement Fund Names Separate Series of HOTCHKIS & WILEY Funds Name of Series Date Added Hotchkis & Wiley Value Opportunities Fund 12-31-2002 Hotchkis & Wiley Diversified Value Fund 08-24-2004 Hotchkis & Wiley Large Cap Value Fund 10-19-2001 Hotchkis & Wiley Mid-Cap Value Fund 10-19-2001 Hotchkis & Wiley Small Cap Value Fund 10-19-2001 Hotchkis & Wiley High Yield Fund 03-31-2009 Hotchkis & Wiley Capital Income Fund 12-31-2010 Hotchkis & Wiley Global Value Fund on or after 12-31-2012 2 Amended Exhibit B to the Fund Accounting Servicing Agreement Hotchkis & Wiley Funds ANNUAL FEE SCHEDULE Effective January 1, 2011 (except Hotchkis & Wiley Capital Income Fund and except Hotchkis & Wiley Global Value Fund) Annual fee based upon assets in the Fund Complex*: ¨[] basis points on the first $[] ¨[] basis points on the next $[] ¨[] basis points on the balance > $[] *Minimum annual fee for [] funds ([] cusips): $[].Subject to change with changes in the total number of funds and/or classes, as mutually agreed upon in writing by the Trust and USBFS. Fills are billed monthly (in arrears) Extraordinary services - quoted separately Conversion Estimate – [] month’s fee (if necessary) NOTE- All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. All fees are billed monthly plus out-of-pocket expenses, including pricing, corporate action, and factor services: ·$[] Domestic and Canadian Equities ·$[] Options ·$[] Corp/Gov/Agency Bonds ·$[] CMOs ·$[]International Equities and Bonds ·$[] Municipal Bonds ·$[] Money Market Instruments ·$[]/fund/month - Mutual Fund Pricing ·$[] Per Corporate Action Factor Services (BondBuyer) ·Per CMO - $[] per month ·Per Mortgage Backed - $[] /month ·Minimum - $[] /month 3 Amended Exhibit B (continued) to the Fund Accounting Servicing Agreement Hotchkis & Wiley Funds Hotchkis & Wiley Capital Income Fund FUND ACCOUNTING/FUND ADMINISTRATION & COMPLIANCE SERVICES FEE SCHEDULE Effective December 31, 2010 Annual base fee (up to [] cusips)*: $[] *Annual base fee waived for the first []months of fund operations.After the first [] months, the following tiered fee schedule applies during months [] through [] of fund operations: [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] and beyond *Subject to change with changes in the number of classes. Advisor Information Source Web Portal (Monthly fee included in annual base fee schedule) ·$[] /fund/month ·Specialized projects will be analyzed and an estimate will be provided prior to work being performed. Plus Out-Of-Pocket Expenses – Including but not limited to postage, stationery, programming, special reports, daily compliance testing systems expenses, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, certain insurance premiums, expenses from board of directors meetings, third party auditing and legal expenses, conversion expenses (if necessary), and all other out-of-pocket expenses. Additional Services – Above pricing is for standard services.Available but not included above are the following services – multiple classes, legal administration, SEC §15(c) reporting, Advisor Information Source data delivery, daily fund compliance testing, daily pre- and post-performance reporting. Fees are billed monthly. 4 Amended Exhibit B (continued) to the Fund Accounting Servicing Agreement Hotchkis & Wiley Funds Hotchkis & Wiley Global Value Fund FUND ACCOUNTING/FUND ADMINISTRATION & COMPLIANCE SERVICES FEE SCHEDULE Effective January 1, 2013 Annual base fee (up to [] cusips)*: $[] *Annual base fee waived for the first [] months of fund operations.After the first [] months, the following tiered fee schedule applies during months [] through []of fund operations: [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] [] % of base fee in month [] and beyond *Subject to change with changes in the number of classes. Advisor Information Source Web Portal (Monthly fee included in annual base fee schedule) ·$[] /fund/month ·Specialized projects will be analyzed and an estimate will be provided prior to work being performed. Plus Out-Of-Pocket Expenses – Including but not limited to postage, stationery, programming, special reports, daily compliance testing systems expenses, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, certain insurance premiums, expenses from board of directors meetings, third party auditing and legal expenses, conversion expenses (if necessary), and all other out-of-pocket expenses. Additional Services – Above pricing is for standard services.Available but not included above are the following services – multiple classes, legal administration, SEC §15(c) reporting, Advisor Information Source data delivery, daily fund compliance testing, daily pre- and post-performance reporting. Fees are billed monthly. 5
